Citation Nr: 1639550	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-43 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus status post metatarsal resection with associated arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus status post metatarsal resection with associated arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to July 1997, January 2006 to December 2006, and October 2007 to November 2008 with additional periods of reserve service. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In an August 2010 rating decision, the RO granted a 10 percent disability rating for bilateral foot arthritis status post joint replacement, effective November 20, 2008.  The Veteran was granted separate 10 percent ratings for bilateral foot hallux valgus status post metatarsal resection with associated arthritis in April 2013 effective November 20, 2008.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified before the undersigned in November 2013 and a copy of that transcript is of record.  

In a July 2014 decision, the Board granted service connection for bilateral foot neuroma with numbness and remanded the appeals above for further development.  

In an August 2014 decision, the RO implemented the Boards grant and assigned a 10 percent rating for bilateral intermetatarsal neuroma, effective November 20, 2008.  The record currently before the Board contains no indication that the Veteran initiated an appeal with the ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the November 2013 Board hearing transcript.  

The issue of a higher initial rating for cervical degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating available for right and left foot hallux valgus.  His right and left foot hallux valgus do not include manifestations of malunion or nonunion of the tarsal or metatarsal bones, produce symptoms which approximate amputation of the great toes with removal of the metatarsal head, nor is there clinical evidence of flatfoot, bilateral weak foot, claw foot, or a foot injury associated with the service connected disability.

2.  The Veteran is already service connected for bilateral intermetatarsal neuroma and residual surgical scars and the most probative evidence is against a finding that he has any other related bilateral foot disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2015).

2.  The criteria for a rating in excess of 10 percent for left foot hallux valgus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the Veteran filed his claim prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  Compliant notice was provided to the Veteran in January 2009, at the time that he prepared his application for VA disability benefits.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in January 2009 and June 2015.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral hallux valgus in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board notes that the rating criteria for disabilities of the feet are not based on range of motion.  Therefore, such testing would not provide any relevant information to allow the Board to rate the Veteran's disability.  As such, an additional remand is not necessary.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2013.  Here, the Veteran has not raised any deficiency with either hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that the RO has substantially complied with the July 2014 remand directives, which included allowing the Veteran to identify outstanding treatment records and affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his bilateral hallux valgus status post metatarsal resection with associated arthritis is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  
The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's right and left hallux valgus status post metatarsal resection with associated arthritis is currently rated under 38 C.F.R. § 4.71(a), Diagnostic Code 5280 for unilateral hallux valgus.  Under diagnostic code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71(a), Diagnostic Code 5280 (2015).  A 10 percent rating is also warranted for unilateral hallux valgus operated with resection of the metatarsal head.  Id.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id.  at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, a February 2008 in-service private treatment record shows that the Veteran underwent surgery for hallux limitus bunion, arthritis, and abnormal gaiting during service.  

The Veteran was afforded a VA examination in January 2009.  The examiner noted that the Veteran had been followed with a diagnosis of bilateral metatarsalgia since July 2006.  The examiner noted that because of ongoing forefoot pain, he underwent surgery in February 2008 with bilateral surgery and joint replacement of the 1st metatarsophalangeal joints.  The examiner noted that this provided the Veteran's feet with more mobility but provided no significant change for chronic foot pain.  The examiner noted that the residuals involved daily forefoot pain of moderate to severe intensity.  The Veteran denied flares.  The Veteran reported he used Celebrex daily with benefit.  He reported that he also used ice applications with benefit.  The examiner noted that the Veteran wore prescription orthotics with benefits.  

On physical examination the Veteran had surgical scars over the dorsal aspects of both feet at the site of the previously described joint replacement surgery.  The examiner noted that over the right dorsal 1st metatarsal there was a well healed scar which measured 4 cm in length x 2 mm at wide margin.  The examiner noted that over the dorsum of the left 1st metatarsal was a scar which measured 4 cm in length x 5 mm at widest margin.  These scars were well healed and non-tender.  There was mild focal tenderness around the 1st metatarsophalangeal joints and 1st and 2nd interosseous web spaces bilaterally.  No edema or deformity was noted.  

On his November 2009 notice of disagreement, the Veteran reported he has pain, stiffness and limitations due to his feet.  The Veteran also asserted that his assigned rating should be equal or greater than the findings of the United States Air Force Medical Evaluation Board.  

A November 2013 private treatment record reveals that the Veteran was treated for left greater than right first MTP joint pain.  The Veteran reported global dorsiflexion stiffness and soreness about the joint, as well as mild second MP joint pain.  The physician noted that the Veteran has tried orthotics and other modalities and continues to have pain symptoms.  On physical examination, his first MTO joints were globally tender.  Dorsiflexion was less than 40 and plantar flexion was less than 40.  The staple region was tender.  Pulses were 2+.  The cap refill was brisk to the toes.  Sensation was intact about the tibial, sural and peroneal nerves.  His EHL and FHL were intact.  His medial column was hypermobile.  His gastroc was tight with good correction with knee flexion.  His left second MP joint was tender.  An x-ray revealed one broken staple on the left side with intact first MTP arthroplasties with global cystic change around the metatarsal head.  The physician diagnosed painful bilateral first MTP arthroplasties with metatarsalgia.  

A November 2013 private treatment record reveals that a Dr. S noted that the Veteran had a history of bilateral first metatarsal osteotomy with MP arthroplasties performed by a local podiatrist.  Dr. S noted that these were two separate procedures that were performed at the same time, one being an osteotomy to correct the Veteran's bunion malalignment problem and the second being an implant arthroplasty to correct the Veteran's problem.  Dr. S noted that the Veteran continued to have pain about the region of the first MTP joint.  Dr. S noted that he discussed with the Veteran that he has ongoing symptoms and he would most likely need a fusion to alleviate his pain.  

Another November 2013 private treatment record shows that a physical therapist, K.G, noted that the Veteran had hallux rigidus or stiffness of the great toe bilateral.  K. G noted that this is typically caused by arthritis of the great toe after repetitive activities.  She noted that the severe pain of this condition required him to undergo bilateral great toe joint replacement surgery.  She noted that the outcome was an improvement from having the severe bone on bone pain from arthritis; however, the Veteran's lack of metatarsophalangeal range of motion has caused many additional problems.  She noted that the Veteran suffered from numbness in the surgical area.  She also noted that normal range of motion for great toe extension is 70 degrees and before physical therapy treatments, the Veteran's range of motion was less than 50 percent of this number.  She noted that after treatment he was able to achieve 50 degrees; however this was still not sufficient enough to achieve a normal gait pattern.  She noted that as a result, the Veteran had to ambulate on the lateral aspects of his feet to avoid pushing off with his great toes.  She noted that this decreased range of motion also caused his gastrocsoleus complex plantar fasciae and peroneal muscles to tighten with every step.  She noted that this muscle restriction not only caused soft tissue pain, it compounds the joint stiffness that was the original cause of the tightness.  She noted that this created a continuous chronic pain cycle for the Veteran, and each time he returned to therapy after a few weeks, his range of motion had returned to less than 50 percent of normal.  G.W noted that the Veteran was also suffering with a condition in which his hardware was beginning to back out of his bones which was requiring an additional hardware removal surgery.  She noted that it was unavoidable that the Veteran would require fusion surgery for his 1st metatarsophalangeal joint in the future.  She noted that this was a surgery that would cause the Veteran to completely alter his level of function in all aspects of his life, and therefore it was a procedure that would be put off as long as possible, until this chronic pain cycle was no longer tolerable.  

At the November 2013 Board hearing, the Veteran testified that he has been in constant pain since the day of his surgery.  The Veteran reported that he sees a physical therapist to try and relax the muscles in his calves.  The Veteran reported that he was going to undergo a procedure to fix the broken staple in his foot.  The Veteran reported that walking and running caused pain.  The Veteran reported that he can stand for about an hour.  The Veteran reported that he has to constantly shift positions when standing.  The Veteran also reported that he has an abnormal gait due to his feet.  The Veteran reported that he cannot put all his weight on one foot.  The Veteran reported that he has problems running.  The Veteran reported that he has trouble climbing stairs.  He reported that he does not feel the inside of his foot most of the time.  The Veteran's representative reported that the Veteran had less movement than normal and weakened movement of the feet.  The Veteran also reported that his foot pad had deteriorated so he has skin on bone with a nerve pad in between them.  

A December 2013 private x-ray revealed bilateral first toe hemiarthroplasties.  

A December 2013 private treatment record reveals that the Veteran underwent surgery for retained symptomatic hardware, status post left metatarsal osteotomy.  

A December 2014 private treatment record shows that the Veteran injured his left fourth toe jumping on a trampoline.  

The Veteran was afforded another VA examination in June 2015.  The examiner diagnosed bilateral Morton's neuroma, bilateral metatarsalgia and bilateral hallux valgus, s/p metatarsal resection and removal left hardware, and intermetatarsal neuromas with residual healed scars and decreased great toe extension, and metatarsalgia.  The Veteran reported the December 2014 injury.  The Veteran reported that both feet hurt from the toes to the heels on the plantar surfaces, rated 5-6/10 in severity and is constant whether he is weight bearing or not.  He reported that Dr. S. told him this is due to plantar fasciitis.  He reported that he does not take medication for his feet.  He reported his big toes do not bend well.  He reported staying still makes his feet worse and hot water makes them better. The examiner noted that the Veteran had surgical removal of broken staples in the left foot MT area in 2013.  The Veteran reported that he wore orthotics in his shoes twice a week, for up to six hours but not regularly.  The Veteran reported that the orthotics helped his great toe pain but pushed on his neuromas and made them hurt.  The Veteran reported that he has not had surgery for his neuromas.  He reported that he takes no medication for his neuromas and they have not been injected since his last C&P exam.  

The Veteran reported flare-ups that impact the function of his foot in that he has worse pain every two weeks for a day, during which he limps and walks slowly.  He reported that ice and heat help at those times.  The Veteran reported that he has functional impairment due to the pain described above.  The examiner noted that the Veteran has Morton's neuroma and metatarsalgia.  The examiner also noted that he was tender to deep palpation between the second and third MT of both feet.  The examiner noted that the Veteran had hallux valgus of mild or moderate severity.  The examiner noted that the Veteran underwent a resection of the metatarsal head in February 2008 and the removal of a fractured staple in the left foot in December 2013.  The examiner noted the USAF physical medical board evaluation of December 2008 that showed the Veteran had removal of only 15 percent of the dorsal aspect of the metatarsal head.  The examiner noted that Dr. S's note summarized that he had had an osteotomy to correct his bunion malalignment and a second implant arthroplasty to correct his arthritic problem done at the same time.  

On physical examination, there was bilateral pain that contributed to functional loss.  The examiner noted that the contributing factors were less movement than normal, pain on movement and pain on weight bearing.  The examiner noted that bilaterally there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The examiner noted that there was no other functional loss during flare-ups or when the foot was used repeatedly over time.  The examiner also noted that there was normal gait with no assistive devices and the Veteran performed three squats without fatigue.  The Veteran performed toe heel and tandem ambulation adequately.  The examiner noted that the Veteran did not appear to be in pain objectively when sitting during the interview.  

The examiner noted that the Veteran's great toe range of motion was reduced in extension, bilaterally to 0 to 50 degrees with pain at 50 degrees.  The examiner noted that normal extension was 0 to 70 degrees.  The Veteran had tenderness to deep palpation between the 2nd and 3rd toes, consistent with his neuromas.  The examiner noted that the range of motion of the rest of the forefoot was normal without pain objectively.  The examiner noted that the Veteran had a scar on the right foot dorsum of the first MT.  The examiner noted that longitudinal, the scar measured 5 cm by 0.3 cm.  The examiner also noted that there was a scar on the left foot, dorsum of the first MT.  The examiner noted that longitudinal, the scar measured 4.5 cm x 1.0 cm.  The examiner noted that the total area was 4.5 cm squared.  The examiner noted that both scars were healed, skin toned, and non-tender deep.  The examiner noted that the left scar was nonlinear and the right was linear.  The examiner noted that the Veteran did not use assistive devices.  The examiner noted that due to the Veteran's foot condition, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The examiner concluded that degenerative or traumatic arthritis was not documented on x-ray.  The examiner noted that: two previously seen distal left first metatarsal staples had since been removed with small fragment remaining; previously seen dorsal of two distal right first metatarsal staples had fractured with slight surrounding lucency, evidence for loosening; slight lucency about the base of the left as well as right hemiarthroplasties may represent subtle loosening; small Achilles and plantar enthesophytes bilaterally again noted; no clear evidence for fracture, which may have healed; and no degenerative or erosive changes were identified.  The examiner further noted that the prior degenerative joint disease was resolved by prior surgery and none was seen on the present x-ray.  The examiner noted that removal of staples on the left was consistent with the records and the Veteran's report.  The examiner noted that the loosened hardware in the right foot and right sided fractured staples were consistent with his ongoing pain.  The examiner also noted that the plantar enthesophytes were not related to his bunion surgery or metatarsalgia or neuromas.  

The examiner noted that the Veteran could perform activities of daily living unassisted.  The examiner also noted that the Veteran could sit for an unlimited extent, getting up every hour to stretch his feet.  He could stand for 1.5 hours, limited by his feet.  He could walk two miles and lift 40 pounds.  The examiner noted that when asked how far he could run, the Veteran's answer was vague and uninformative.  The Veteran reported that for exercise, he rides a stationary bike twice a week for 20 minutes and rides a bike outside for 45 minutes once a week.  The Veteran also reported that he went downhill skiing nine times the prior winter.  He reported that when he fractured his left foot 4th toe while jumping on a trampoline, he was just playing with his child and does not do it for his own exercise on a regular basis.  The examiner also noted that the Veteran uses orthotics twice a week for six hours for his plantar fasciitis which was not related to his bunions or bunions surgery or his neuromas but to a plantar fasciitis diagnosis after service by Dr. S.  

The examiner also noted that the Veteran's bilateral foot condition did not impact his ability to perform any type of occupational task.  The examiner noted that since 2008, the Veteran had been a computer server manager which was entirely sedentary.  The examiner noted that the Veteran had the option to work from home and does so sometimes.  The examiner noted that after review of the records and examination of the Veteran it was her opinion that the Veteran was able to perform sedentary work and was not limited by his service connected foot diseases in that pursuit.  The examiner noted that the Veteran could sit to an unlimited extent but gets up to stretch every hour.  

Based on the above, the Board finds that a rating in excess of 10 percent for right and left hallux valgus status post metatarsal resection with associated arthritis is not warranted.  

As noted, the Veteran is assigned a 10 percent rating for his right and left foot hallux valgus under Diagnostic Code 5280 which contemplates post-operative residuals.  This is the maximum rating available under this diagnostic code.  The Board has considered whether the Veteran's hallux valgus may be rated under another diagnostic code; however, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's hallux valgus is a listed condition under Diagnostic Code 5280, VA has a duty to apply that diagnostic code to his disability and determine the appropriate disability rating.  Again, in this case, the Veteran is already assigned the maximum rating available for his hallux valgus.

The Board acknowledges the Veteran's representative's assertions at the November 2013 hearing that the Veteran's disability should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot injuries.  The Board finds, however, that because the disability has been diagnosed as hallux valgus, which is a listed foot condition and not one that needs to be rated by analogy, it should (for the reasons discussed directly above) be evaluated under Diagnostic Code 5280 and not Diagnostic Code 5284.  Moreover in Yancy v. McDonald, 25 Vet. App. 484, 491 (2016), the Court held that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Under Diagnostic Code 5280, the Veteran's currently assigned 10 percent rating is the maximum rating available for his right and left foot hallux valgus.

The Board also acknowledges that the medical evidence of record indicates that the Veteran also has bilateral neuromas, residual surgical scars, metatarsalgia and plantar fasciitis.  However, the Veteran is already in receipt of service connection for his bilateral neuromas and residual surgical scars.  Therefore, the Board need not address these issues further.  In regards to the separate diagnosis of metatarsalgia, the Board notes that the Veteran's service connected neuromas are assigned the maximum 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5279, for metatarsalgia, anterior (Morton's disease) unilateral, or bilateral.  The Board thus finds that this rating encompasses the Veteran's neuromas and metatarsalgia and any consideration of separate ratings would result in impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015).  In regards to the Veteran's plantar fasciitis, the Board finds that the most probative evidence of record is against a finding that such a diagnosis is related to the Veteran's service or other service-connected foot disabilities.  See July 2015 VA examination.  

The Board has also considered the Veteran's assertions regarding the USAF Medical Board.  However, the criteria used and conclusions reached by the Medical Board are both separate and distinct from the VA and are therefore not binding on the VA.   

Finally, the Board recognizes that the Veteran may believe he is entitled to a higher rating during this period.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his service connected bilateral hallux valgus based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

In this case, the rating criteria adequately contemplate the Veteran's bilateral hallux valgus disability.  The Board notes that the evidence of record reveals that the Veteran has pain and an altered gait.  The Veteran also has foot pad atrophy, possibly due to his right and left hallux valgus disability.  However, such symptoms are contemplated by the scheduler criteria for the current maximum ratings assigned and are therefore not evidence of an exceptional disability picture.  The rating criteria contemplate post-operative residuals.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU may be an element of appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran is currently employed and has not alleged he is unemployable due to his bilateral hallux valgus.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted at this time.  


ORDER

Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus status post metatarsal resection with associated arthritis is denied.  

Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus status post metatarsal resection with associated arthritis is denied.  


REMAND

Cervical Spine

As noted above, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  The VA examination does not comply with Correia.  As such, a remand is necessary to afford the Veteran another VA examination.    

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule a new examination to evaluate the severity of the service connected cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the cervical spine disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected cervical spine disability.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


